 1

 2

 3                                                                             Hon. Robert S. Lasnik
 4

 5

 6                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     DEBRA HOWARD,                                       No. 2:21-cv-00686-RSL
 8
                      Plaintiff,                         STIPULATION AND ORDER
 9                                                       EXTENDING DEADLINE FOR
              vs.                                        DEFENDANT’S ANSWER TO
10                                                       COMPLAINT
     PATENAUDE & FELIX, A.P.C.,
11
                      Defendant.
12

13                                         I. STIPULATION
14            IT IS STIPULATED between all Parties, through their respective counsel of record, that

15   the deadline for Defendant to file and serve its Answer to Complaint should be extended to

16   June 18, 2021.

17            DATED this 2nd day of June, 2021.

18   Presented jointly by:
19   ANDERSON SANTIAGO, PLLC.                            LEE SMART, P.S., INC.
20
     By: s/ Jason Anderson      ___________              By:
21      Jason D. Anderson, WSBA No. 38014                      Marc Ro
                                                                    RRosenberg,
                                                                       senberg, W
                                                                                WSBA
                                                                                  SBA 31
                                                                                  SB  331034
                                                                                        100334
        Attorneys for Plaintiff                                Attorneys
                                                               A         for
                                                                         f Defendant
                                                                             D f d
22
         787 Maynard Ave. S.                                   701 Pike Street # 1800
23       Seattle, WA 98104                                     Seattle, WA 98101
         (206) 395-2665                                        (206) 624-7990
24       jason@alkc.net                                        mr@leesmart.com
25
     STIPULATION AND ORDER EXTENDING
     DEADLINE FOR DEFENDANT’S ANSWER TO
     COMPLAINT - 1
     2:21-cv-00686-RSL
     6846160.doc
 1

 2                                            II. ORDER
 3            The Court, having reviewed the Stipulation of the Parties now enters the following

 4   Order: The Court hereby extends the deadline to file an Answer in this matter to June 18, 2021.

 5                          3rd day of June, 2021.
              ENTERED this _____

 6

 7
                                                 _______________________________________
                                                 _________________________________
 8                                               Hon. R
                                                 H    Robert
                                                        b S  S. L
                                                                Lasnik
                                                                    ik
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION AND ORDER EXTENDING
     DEADLINE FOR DEFENDANT’S ANSWER TO
     COMPLAINT - 2
     2:21-cv-00686-RSL
     6846160.doc
